IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30439
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GLENN METZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          USDC No. 92-469
                        - - - - - - - - - -
                           April 2, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Glenn Metz, federal inmate #28118-048, appeals the district

court’s denial of his Fed. R. Crim. P. 41(e) motion requesting

the return of property.   We have carefully reviewed the arguments

and appellate record.   We construe his Rule 41(e) motion as a

civil complaint seeking equitable relief and treat the district

court’s denial of the motion as a summary judgment.     See United

States v. Robinson, 78 F.3d 172, 174 (5th Cir. 1996).     We

conclude that Metz failed to meet his summary-judgment burden in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30439
                               -2-

demonstrating ownership of specified property.   See Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

     AFFIRMED.